Citation Nr: 0511013	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  94-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a total compensation rating based upon 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel





INTRODUCTION

The veteran's active military service extended from November 
1972 to October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The case was previously remanded by the Board, in October 
2003, in part to have the veteran examined.  The veteran did 
not report for the scheduled examination.  The AMC had asked 
the VA Medical Center (VAMC) for a copy of the notification 
letter if the veteran did not report.  The copy of the 
notification letter was not received and it is not clear 
whether the veteran received the letter or whether it was 
returned to the VAMC.  In June 2004, the AMC sent the veteran 
a supplemental statement of the case, which was returned as 
undeliverable.  The next letter, dated in December 2004 was 
also returned.  To the extent that the veteran has changed 
addresses without informing VA, it is well-established that 
it is the claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry.  If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

However, the recent transfer of VA medical records to a VAMC 
in Florida raises the probability that VA personnel are aware 
of the veteran's whereabouts.  A consolidated health record 
inquiry, dated in January 2005, shows the veteran's VA 
medical records were transferred to a VAMC in Florida.  This 
raises the probability that the veteran moved, that he did 
not receive notice of the examinations, and that the VA 
personnel at the Florida VAMC are aware of his current 
address.  Since VA personnel may know his current address, VA 
should make an attempt to contact the veteran at that address 
and to schedule the requested examinations.  

A March 2004 letter to the veteran notified him in accordance 
with the Veterans Claims Assistance Act of 2000 (herein 
"VCAA").  The veteran was told that when a claimant fails 
to report for an examination or reexamination without good 
cause, the claim will be rated based on the evidence of 
record.  That is only partially true.  As the Board pointed 
out, in its April 2003 letter to the veteran, if he fails to 
report for his examination, his appeal may be denied.  The 
provisions of 38 C.F.R. § 3.655 provide that:

?	When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without 
good cause, fails to report for such examination or 
reexamination, the following action shall be taken:

If the examination was scheduled in conjunction with an 
original compensation claim, the claim shall be rated on 
the evidence of record.  

If the examination was scheduled in conjunction with any 
other original claim, a claim reopened for a benefit 
that was previously disallowed, or a claim for an 
increase, the claim shall be denied.  

?	Examples of good cause include, but are not limited to 
illness or hospitalization of the claimant or death of 
an immediate family member.   

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should contact the VAMC, Bay 
Pines, Florida and request a current 
address for the veteran.  If the Bay 
Pines VAMC does not have a current 
address, no further action is necessary.  

2.  If a current address is found, the RO 
should make arrangements with the VAMC, 
Bay Pines, Florida, or other appropriate 
facility, for the veteran to be afforded 
a neurological examination to determine 
the current severity of his service-
connected sensory neuropathy due to a 
post-operative scar area of his right 
leg.  The claims file should be made 
available to the examiner for review.  
Any necessary testing should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
is specifically asked to note whether the 
veteran's sensory neuropathy of the right 
leg results in any industrial impairment 
and, if so, to the extent that is 
possible, the type of impairment should 
be described (e.g., unable to stand for 
prolonged period of time).   

3.  If a current address is found, the RO 
should make arrangements with the VAMC, 
Bay Pines, Florida, or other appropriate 
facility, for the veteran to be afforded 
a cardiovascular examination, to be 
conducted after the neurological 
examination.  The claims file should be 
made available to the examiner for 
review.  Any necessary testing should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should:  

a.  Determine the current severity of the 
veteran's hypertension.  

b.  Determine the current severity of the 
veteran's post-operative residuals of a 
dissected thoracic aorta.  

c.  Determine the current severity of the 
veteran's atherosclerotic heart disease.  

d.  Report whether the veteran has 
dyspnea, fatigue, angina, dizziness or 
syncope, evidence of cardiac hypertrophy 
or dilatation (on electrocardiogram, 
echocardiogram, or X-ray), and congestive 
heart failure.  

e.  Report the percentage of left 
ventricular dysfunction and workload in 
METS.   

f.  Note the degree of functional 
impairment due to the veteran's 
cardiovascular disease, to include 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that it precludes more than sedentary 
employment.  

g.  Express an opinion as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that the 
veteran's service-connected hypertension 
with post surgical repair of the thoracic 
aorta and coronary artery disease, and 
sensory neuropathy in the right lower 
extremity secondary to scar formation in 
the right groin region (see report of 
most recent VA neurological examination) 
prevent him from engaging in 
substantially gainful employment 
consistent with his education and 
employment experience.  The age of the 
veteran should not be considered.  See 
38 C.F.R. § 4.19 (2004).  

The clinician is also asked to provide a 
rationale for any opinion expressed.  

4.  If the veteran fails to report for 
examination, the VAMC is requested to send 
a copy of the notification letter to the 
AMC.  

5.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  If the veteran 
failed to report for examination, such 
SSOC should contain the provisions of 
38 C.F.R. § 3.665.  An appropriate period 
of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

